

EXHIBIT 10.1.1
 
AMENDMENT NO. 2 dated as of June 1, 2009 (this “Amendment”), to the Credit
Agreement dated as of November 15, 2007, among Barzel Industries Inc. (formerly
known as Novamerican Steel Inc. and Symmetry Holdings Inc.), a Delaware
corporation (“Parent”), Barzel Finco Inc. (formerly known as Novamerican Steel
Finco Inc.), a Delaware corporation (“US Borrower”), Barzel Industries Canada
Inc. (formerly known as Novamerican Steel Canada Inc. and Novamerican Steel
Inc.), a Canadian corporation (“Canadian Borrower”), the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Agent, and CIT Business Credit Canada Inc. and The
CIT Group/Business Credit, Inc., as Syndication Agents (the “Credit Agreement”).
 
WHEREAS, Parent wishes to terminate the Revolving Commitments of each Lender
other than JPMorgan Chase Bank, N.A. (“JPMCB”) and reduce the Revolving
Commitment of JPMCB to US$20,000,000 and JPMCB is willing to continue its
Revolving Commitment at such reduced level;
 
WHEREAS, CIBC Inc. (“CIBC”) wishes to become a Lender and JPMCB is willing to
assign to CIBC one-third of its Revolving Commitment;
 
WHEREAS, in connection therewith the parties wish to amend the Credit Agreement
as provided herein;
 
NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.  DEFINED TERMS. EACH CAPITALIZED TERM USED AND NOT DEFINED HEREIN,
INCLUDING IN THE RECITALS HERETO, SHALL HAVE THE MEANING ASSIGNED TO IT IN THE
CREDIT AGREEMENT.
 
SECTION 2.  AMENDMENTS. EFFECTIVE AS OF THE AMENDMENT EFFECTIVE DATE (AS DEFINED
BELOW) THE REVOLVING COMMITMENT OF EACH LENDER OTHER THAN JPMCB SHALL BE REDUCED
TO ZERO, THE REVOLVING COMMITMENT OF JPMCB SHALL BE REDUCED TO US$20,000,000 AND
EACH LENDER OTHER THAN JPMCB SHALL CEASE TO BE A LENDER UNDER THE CREDIT
AGREEMENT AND EACH OF SUCH LENDERS’ RESPECTIVE OBLIGATIONS AND LIABILITIES UNDER
THE CREDIT AGREEMENT SHALL TERMINATE. EFFECTIVE IMMEDIATELY AFTER SUCH
REDUCTIONS THE FOLLOWING SECTIONS OF THE CREDIT AGREEMENT SHALL BE AMENDED AS
SET FORTH BELOW:
 
(a)           Section 1.01 shall be amended by replacing the definition of
“Aggregate Borrowing Base” with the following:
 

 
1

--------------------------------------------------------------------------------

 

“Aggregate Borrowing Base” means, at any time the sum at such time of the US
Borrowing Base and the Canadian Borrowing Base (after the elimination of any
duplication in Reserves).
 
and each reference in the Agreement to clause (b) of such definition shall be
deleted.
 
(b)           Section 1.01 shall be amended by replacing the definition of
“Applicable Rate” with the following:
 
“Applicable Rate” means, for any day, (a) with respect to any Loan or BA, (i) in
the case of the ABR/Canadian Prime Spread, 4.00%, and (ii) in the case of the
Eurocurrency Spread/BA Stamping Fee, 5.00% and (b) with respect to the
commitment fees payable hereunder, 0.75% per annum.
 
(c)           Section 1.01 shall be amended by amending the definition of
“Availability Block” to replace the reference therein to “US$15,000,000” with a
reference to “US$7,500,000”.
 
(d)           Section 1.01 shall be amended by amending the definition of
“Borrowing Base Certificate” to insert at the end thereof the following proviso:
“; provided that the Administrative Agent may in its discretion waive the
updating of any component of any Borrowing Base Certificate that it believes
cannot be timely updated without unreasonable cost or effort”.
 
(e)           Section 1.01 shall be amended by amending the definition of
“Borrowing Minimum” to replace the reference therein to “US$5,000,000” with a
reference to “US$1,000,000” and the reference therein to “Cdn.$5,000,000” with a
reference to “Cdn.$1,000,000”.
 
(f)           Section 1.01 shall be amended by inserting in the appropriate
alphabetical location the following new definitions:
 
“Budgets” collectively means the Initial Budget and the 13-week Budgets.
 
“Initial Budget” means that certain weekly cash forecast prepared by the
Borrowers in form, scope and detail satisfactory to the Lenders, which shall
reflect the Borrowers’ good faith projection of all cash receipts and
disbursements in connection with the operation of their businesses for the
period commencing the week of March 6, 2009, through the week of November 27,
2009, a certified copy of which was delivered to the Lenders on the Amendment
Effective Date under Amendment No. 2 to this Agreement.
 
“13-week Budgets” collectively means the 13-week budgets prepared each week by
the Borrowers in form, scope and detail satisfactory to the Lenders, each of
which shall reflect the Borrowers’
 

 
2

--------------------------------------------------------------------------------

 

good faith projection of all cash receipts and disbursements in connection with
the operation of their businesses for the next 13 week period commencing after
the date such budget is delivered to the Lenders.
 
“Permitted Variances” has the meaning assigned to such term in Section 5.11(b).
 
(g)           Section 1.01 shall be amended by amending the definition of
“Required Lenders” to insert at the end thereof the following proviso: “;
provided that “Required Lenders” shall include both JPMCB and CIBC Inc. at all
times that both (a) JPMCB and its Affiliates alone would otherwise constitute
the Required Lenders and (b) the Revolving Commitment held by CIBC Inc. and its
Affiliates is not less than 10% of the aggregate Revolving Commitments.
 
(h)           Section 1.01 shall be amended by amending the definition of
“Revolving Maturity Date” to replace the reference therein to “November 15,
2012” with a reference to “September 30, 2010”.
 
(i)           Section 2.01 shall be amended by (1) replacing clause (iv) thereof
with the following: “(iv) the sum of the Revolving Exposures exceeding the
excess of (A) the lesser of (1) the Aggregate Borrowing Base then in effect and
(2) the aggregate Revolving Commitments then in effect over (B) the Availability
Block”, (2) deleting the word “or” after clause (iv) and (3) inserting at the
end thereof the following new clause (vi): “or (vi) the aggregate principal
amount of Loans and BAs requested by the Borrower to be drawn or accepted during
any week causing the aggregate Borrowings and BA Drawings to exceed at any time
the sum of (A) the projected aggregate Borrowings and BA Drawings balance for
such week as reflected in the then-current 13-week Budget under this Agreement,
plus (B) the Permitted Variances for such week”.
 
(j)           Section 2.03 shall be amended by replacing clause (b) thereof with
the following: “(b) in the case of an ABR Borrowing or a Canadian Prime
Borrowing, not later than 11:00 a.m., Local Time, on the date of the proposed
Borrowing”.
 
(k)           Section 2.04(a) shall be amended by (1) replacing the reference
therein to “US$15,000,000” with a reference to “US$5,000,000” and (2) inserting
at the end of the first sentence thereof the following proviso: “; and provided
further that no Protective Advance shall be made without the approval of CIBC
Inc. at any time that CIBC Inc.’s approval is required to constitute the
Required Lenders if as a result of such Protective Advance the Revolving
Exposures would exceed the excess of (x) the lesser of (1) the Aggregate
Borrowing Base then in effect and (2) the aggregate Revolving Commitments then
in effect over (y) the Availability Block”.
 
(l)           Section 2.05 shall be amended by inserting at the end thereof the
following new paragraph (d): “(d) Notwithstanding any other provision of this
 

 
3

--------------------------------------------------------------------------------

 

Agreement, no Borrower shall request, and the Swingline Lender shall not make to
any Borrower, any Swingline Loan until this paragraph (d) shall have been
amended to permit such request and advance in accordance with Section 9.02.”
 
(m)           Section 2.06(b) shall be amended by (1) replacing the reference in
clause (i) thereof to “US$25,000,000” with a reference to “US$1,000,000” and (2)
replacing clause (vi) thereof with the following: “(vi) the sum of the Revolving
Exposures shall not exceed the excess of (A) the lesser of (1) the Aggregate
Borrowing Base then in effect and (2) the aggregate Revolving Commitments then
in effect over (B) the Availability Block”.
 
(n)           Section 2.12(b) shall be amended by replacing clause (iii) thereof
with the following: “the sum of the Revolving Exposures exceeds the sum of (x)
the excess of (1) the lesser of (I) the Aggregate Borrowing Base then in effect
and (II) the aggregate Revolving Commitments then in effect over (2) the
Availability Block and (y) the Protective Advance Exposure then outstanding,”.
 
(o)           Section 3.04(d) shall be amended by (1) replacing the reference
therein to “November 25, 2006” with a reference to “February 28, 2009” and (2)
inserting at the end thereof the following phrase: “, it being understood that
for purposes of this Section 3.04(d), the forecasts contained in the Initial
Budget shall not constitute a material adverse change in the prospects of
Parent, the Borrowers and the Subsidiaries, taken as a whole, nor shall results
consistent with the Initial Budget constitute a material adverse change in the
business, assets, operations or condition, financial or otherwise, of Parent,
the Borrowers and the other Subsidiaries, taken as a whole”.
 
(p)           Section 4.02(c) shall be amended by replacing clause (ii) thereof
with the following: “(iv) the sum of the Revolving Exposures shall not exceed
the excess of (A) the lesser of (1) the Aggregate Borrowing Base then in effect
and (2) the aggregate Revolving Commitments then in effect over (B) the
Availability Block”.
 
(q)           Section 4.02 shall be amended by inserting immediately after
paragraph (c) thereof the following new paragraph (d):
 
(d)           After the Amendment Effective Date under Amendment No. 2 to this
Agreement, at the time of and immediately after giving effect to such Borrowing
or BA Drawing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, the Borrowers shall be in compliance with clause (iii) of
Section 5.01(f) and the Borrowers’ aggregate outstanding Borrowings and BA
Drawings after giving effect thereto shall not exceed the amount permitted under
Section 5.11(b) based on the then-current 13-week Budget under this Agreement.
 
(r)           Section 5.01(f) shall be amended by (1) deleting clause (i)
thereof, (2) replacing clause (ii) thereof with the following: “(i) 5:00 p.m.,
New York City
 

 
4

--------------------------------------------------------------------------------

 

time, on the Wednesday of each week (or if such Wednesday is not a Business Day,
on the next succeeding Business Day), a Borrowing Base Certificate as of the
immediately preceding Saturday”; (3) renumbering clause (iii) thereof as clause
(ii) and (4) inserting at the end thereof the following new clause (iii): “and
(iii) 5:00 p.m., New York City time, on the Wednesday of each week (or if such
Wednesday is not a Business Day, on the next succeeding Business Day), (A) a
13-week Budget that rolls forward the then existing 13-week Budget to include
the week immediately succeeding the thirteen weeks covered by the then existing
13-week Budget, (B) a report that sets forth the actual receipts and
disbursements of the Borrowers during the immediately preceding week and
includes a summary of all deposits in transit and reflects aggregate cash
balances in, and all outstanding checks drawn against, all accounts of the
Borrowers and their Subsidiaries with financial and other institutions as of the
immediately preceding Saturday and (C) a comparison of actual performance for
the preceding week to each of (i) the Initial Budget and (ii) the 13-week Budget
previously provided and an explanation for any material variances, each in form
satisfactory to the Lenders and accompanied by a certificate of the Chief
Financial Officer or the Chief Executive Officer to the effect that such report
and comparison are accurate and complete and that such Budget has been prepared
in good faith and based upon assumptions believed to be reasonable at the time
when prepared (it being agreed that each such 13-week Budget shall be deemed to
have been accepted by the Lenders, and shall thereafter be the then-current
13-week Budget under this Agreement, if either (x) each Lender shall have
advised the Administrative Agent in writing that such Lender accepts such
13-week Budget or (y) such 13-week Budget shall have been delivered at or prior
to the time specified in this clause (iii) and no Lender shall have advised the
Administrative Agent in writing at or prior to 5:00 p.m., New York City time, on
the Friday immediately succeeding the Wednesday on which such delivery shall
have been required (or if either such Wednesday or such Friday is not a Business
Day, on the next succeeding Business Day following such Friday) that the 13-week
Budget so delivered is not satisfactory to such Lender in form, substance or
otherwise);
 
(s)           Section 5.01 shall be amended by (1) deleting the word “and” at
the end of subparagraph (i) thereof, (2) re-lettering subparagraph (j) thereof
as subparagraph (k) and (3) inserting the following new subparagraph (j): “(j)
when required to be delivered under the Deferral Agreement dated as of May 14,
2009, among Barzel Industries Inc., the US Borrower and the holders of the
Senior Notes, all items required to be delivered under Section 5(a)(i)-(iv) and
Section 5(c)(i)-(iv) thereof, in each case, as in effect on the Amendment
Effective Date under Amendment No. 2 to this Agreement (whether or not such
Deferral Agreement shall be in effect and, if in effect, without regard to the
form of such Deferral Agreement then in effect); and”.
 
(t)           Section 5.09(b) shall be amended by replacing the first sentence
thereof with the following sentence:
 

 
5

--------------------------------------------------------------------------------

 

Each of Parent and the Borrowers will, and will cause each of the Subsidiaries
to, permit any representatives designated by the Administrative Agent (including
any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent) to conduct evaluations and appraisals as requested by the
Administrative Agent at any time of the Borrowers’ computation of the Borrowing
Base and the assets included therein and such other assets and properties of the
Borrowers or any other Subsidiary as the Administrative Agent may reasonably
require. In addition, the Borrowers will on the Wednesday of each week deliver
to the Administrative Agent a report prepared by Houlihan, Lokey, Howard & Zukin
Capital, Inc. (“HL”), or use their best efforts to arrange (subject to ordinary
scheduling conflicts of the relevant parties) for a status call between the
Lenders and HL to report and update the Lenders, on the status of HL’s
activities on behalf of the Borrowers.
 
(u)           Section 5.11 shall be amended by designating the existing
provision as paragraph (a) and inserting at the end thereof the following
additional paragraph:
 
(b)           The proceeds of each Revolving Loan drawn, and each BA accepted
and purchased, on and after June 1, 2009, will be used solely for the purposes
and in the amounts (subject to the Permitted Variances) set forth in the Initial
Budget and the 13-week Budget most recently delivered under Section 5.01(f) and,
at any point during the term hereof, the Borrowers’ aggregate outstanding
Borrowings and BA Drawings shall not, without the express written consent of the
Lenders, be more than the greater of (i) US$2,000,000 above, or (ii) 120% of,
the projected ending Borrowings and BA Drawings balance for such week as set
forth in the then-current 13-week Budget under this Agreement at the time, as
applicable, any Revolving Loan is drawn or any BA is accepted and purchased
(such variances from the amounts set forth in a Budget being referred to as the
“Permitted Variances” in respect of such Budget). At any point during the term
hereof, the aggregate amount of disbursements by Parent, Borrowers and the
Subsidiaries during any week shall not, without the express written consent of
the Lenders, be more than 120% of the projected aggregate amount of
disbursements for such week as set forth in the then-current 13-week Budget
under this Agreement.
 
(v)           Section 5.13 shall be amended by adding a new paragraph (c)
thereto reading in its entirety as follows:
 
(c)           As soon as practicable after the Amendment Effective Date under
Amendment No. 2 to this Agreement, the Borrowers shall retain a financial
manager, acceptable in the absolute discretion of the Required Lenders, to
assist and support management of the Borrowers, provided that such financial
manager shall report to the Board of Directors of Parent and be subject to the
authority and direction of such Board of Directors
 

 
6

--------------------------------------------------------------------------------

 

and provide services to Parent and its Subsidiaries pursuant to an agreement
between Parent and such financial manager in form and substance reasonably
satisfactory to the Lenders; and provided further, that notwithstanding the
forgoing, nothing in this Section 5.13(c) shall restrict, interfere or otherwise
affect the officers or the Board of Directors in satisfying their fiduciary
obligations.
 
(w)           Section 6.08(a) shall be amended (1) to delete clauses (iii),
(iv), (v) and (vi) thereof and (2) to delete clauses (A) and (B) from clause
(ii) thereof, to replace with a period the comma at the end of clause (ii)
thereof and to add at the end of clause (i) thereof the word “and”.
 
(x)           Section 6.08(b) shall be amended to delete clause (v) thereof, to
replace with a period the phrase “; and” at the end of clause (iv) thereof and
to add at the end of clause (iii) thereof the word “and”.
 
(y)           Section 6.12 shall be replaced with the phrase “omitted” and the
reference to Section 6.12 in Section 5.01(c) shall be deleted.
 
(z)           Article VI shall be amended by inserting at the end thereof the
following new Section 6.14:
 
SECTION 6.14.  Control Agreements. Parent and the Borrowers will not permit the
aggregate balance of cash and Permitted Investments of the Loan Parties in any
account (other than (i) each deposit account, the funds in which are used, in
the ordinary course of business, solely for the payment of salaries and wages,
workers’ compensation, pension benefits and similar expenses, (ii) each deposit
account used, in the ordinary course of business, solely for daily accounts
payable and that has an ending daily balance of zero, and (iii) each BofA
Excluded Account (as defined below)) not subject to Deposit Account Control
Agreements or other appropriate control agreements in favor of the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent to exceed an amount to be specified by the Lenders in their
discretion. Notwithstanding anything to the contrary in any Loan Document,
Parent and the Borrowers shall not be required to maintain any Deposit Account
Control Agreement or other control agreement with respect to any BofA Excluded
Account unless the Administrative Agent shall have delivered written notice to
the Borrowers after the Amendment Effective Date for Amendment No. 2 to this
Agreement stating that such agreement shall be required following a date
specified in such notice (after which date clause (iii) in the immediately
preceding sentence shall be deemed deleted). “BofA Excluded Account” means (A)
each deposit account maintained with Bank of America, N.A., or any of its
Affiliates in respect of which there is not in effect a Deposit Account Control
Agreement as of the Amendment Effective Date under Amendment No. 2 to this
Agreement and (B) at all times on and after the date on which the Deposit
Account
 

 
7

--------------------------------------------------------------------------------

 

Control Agreement in effect with respect thereto on the Amendment Effective Date
under Amendment No. 2 to this Agreement shall cease to be effective, the
concentration account maintained in Canada with Bank of America, N.A., or one of
its Affiliates (the “Canadian Account”). The Borrowers shall at all times act to
minimize the amount of cash held in BofA Excluded Accounts (and shall in any
event ensure that the aggregate amount contained in (1) the BofA Excluded
Accounts other than the Canadian Account, shall not at any time exceed an amount
to be specified by the Lenders in their discretion for all such accounts taken
together, and (2) the Canadian Account at any time that it is a BofA Excluded
Account, shall not at any time exceed an amount to be specified by the Lenders
in their discretion) and shall follow such procedures as the Administrative
Agent or the Lenders may from time to time specify in connection therewith.
 
(aa)           Paragraph (d) of Article VII shall be amended by inserting at the
end thereof the phrase: “or the Borrowers shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.01(f) or 5.09(b) and
such failure shall continue unremedied for a period of 2 Business Days”.
 
(bb)           Article IX shall be amended by inserting at the end thereof the
following new Section 9.20:
 
SECTION 9.20.  Administrative Agent Authority. (a) The Administrative Agent
shall establish procedures satisfactory to the Administrative Agent, and the
Borrowers shall cooperate with the Administrative Agent in effecting such
procedures as soon as practicable after the Amendment Effective Date under
Amendment No. 2 to this Agreement, pursuant to which (i) on each Business Day,
to the extent specified by the Administrative Agent funds in deposit accounts
and lockbox accounts of Parent, the Borrowers and the Subsidiaries shall be
swept to one or more concentration accounts maintained with the Administrative
Agent, and (ii) in the Administrative Agent’s sole discretion, all or part of
such funds shall be (A) remitted by the Administrative Agent to such account or
accounts as may be specified by the Borrowers or (B) applied as set forth in
Section 2.11(f). Each Lender agrees that remittances made under this Agreement
are made on such Lender’s behalf. The Administrative Agent is hereby authorized
and directed to take all such actions as it may deem necessary or advisable
under each Deposit Account Control Agreement to ensure the effectiveness of the
foregoing procedures. Notwithstanding the foregoing or any other provision of
any Loan Document, in the event that the Administrative Agent or the Required
Lenders shall on any Business Day deliver written notice to the Borrowers
stating that a Cash Dominion Period has commenced, then the period commencing on
such Business Day and ending on the date on which the Administrative Agent or
the Required Lenders shall deliver written notice to the Borrowers stating that
 

 
8

--------------------------------------------------------------------------------

 

such Cash Dominion Period has terminated shall for all purposes of the Loan
Documents be a “Cash Dominion Period”.
 
(b)           At any time or from time to time, the Administrative Agent’s
authority to take the actions set forth in paragraph (a) may be suspended by any
Lender upon notice delivered to the Administrative Agent in accordance with
paragraph (d) of this Section (a “Suspension Notice”). No Suspension Notice
shall be effective until one Business Day following the proper delivery of such
Suspension Notice to the Administrative Agent.
 
(c)           The Administrative Agent’s authority to take the actions set forth
in paragraph (a) shall be reinstated when each Lender that has previously
delivered a Suspension Notice pursuant to paragraph (b) shall have delivered a
second notice (a “Retraction Notice”) to the Administrative Agent in accordance
with paragraph (d) of this Section retracting its Suspension Notice. A
Retraction Notice shall be effective immediately upon proper delivery to the
Administrative Agent.
 
(d)           Suspension Notices and Retraction Notices may be delivered to the
Administrative Agent solely via email, which email shall (i) contain the subject
line “Barzel: Suspension Notice” or “Barzel: Retraction Notice”, as the case may
be, (ii) refer to this Section 9.20 and express the Lender’s intention to
suspend the Administrative Agent’s authority pursuant to paragraph (b) or
reinstate its authority pursuant to paragraph (c) of this Section 9.20, as the
case may be and (iii) be addressed to the following recipients:
robert.a.kaulius@jpmorgan.com and andrew.j.laughlin@jpmchase.com.
 
(e)           Upon receipt by the Administrative Agent of a Suspension Notice or
Retraction Notice, the Administrative Agent shall notify each Lender and the
Borrowers of such notice or event via email, which email shall be sent to the
address of each Lender on file with the Administrative Agent or to any other
email address previously provided by any Lender to the Administrative Agent in
writing. Any failure or delay by the Administrative Agent in delivering such
notice to any Lender or Borrower shall not impair the effectiveness of any
Suspension Notice or Retraction Notice or the authority granted to or withheld
from the Administrative Agent under this Agreement in connection with the
foregoing.
 
(f)           The Lenders acknowledge that (i) the actions contemplated by this
Section to be taken by the Administrative Agent constitute actions by the
Administrative Agent “with the consent or at the request of the Required
Lenders” under Article VIII of this Agreement and (ii) the actions contemplated
by this Section to be taken by the Administrative Agent are requested of it by
the Lenders as a result of the Administrative Agent’s role under this Agreement
and are being taken in connection with
 

 
9

--------------------------------------------------------------------------------

 

“the performance by the parties to the Loan Documents of their respective
obligations thereunder” for purposes of Section 9.03.
 
(g)           The Administrative Agent may, in its sole discretion, decline to
take the actions contemplated by paragraph (a) on any Business Day. The
Administrative Agent shall promptly deliver notice to each Lender of its
decision to decline to take such actions in the manner described in paragraph
(e). Any failure or delay by the Administrative Agent in delivering such notice
shall not affect the rights or obligations of the Administrative Agent
hereunder.
 
(h)           In furtherance of the foregoing, it is understood and agreed by
each Lender that so long as no Suspension Notice is effective at such time, the
Administrative Agent shall bear no liability whatsoever to any Person for any
amounts remitted by the Administrative Agent under the authority granted by
paragraph (a) at such time, except to the extent such remittances are found in a
final judgment of a court of competent jurisdiction to have resulted from the
wilful misconduct or gross negligence of the Administrative Agent. This
paragraph (h) shall survive the termination or suspension of this Agreement in
whole or in part.
 
SECTION 3.  Representations and Warranties. Each of the Parent and the Borrowers
hereby represents and warrants to the Administrative Agent and the Lenders that
as of the date hereof and as of the Amendment Effective Date that, before and
after giving effect to this Amendment:
 
(a)           no Default has occurred and is continuing; and
 
(b)           the representations and warranties of each Loan Party set forth in
the Loan Documents (other than the representation and warranty set forth in
Section 3.04(d)) are true and correct in all material respects.
 
SECTION 4.  Effectiveness. This Amendment shall become effective on the date
(the “Amendment Effective Date”) on which (a) the Administrative Agent shall
have received (i) counterparts hereof duly executed and delivered by Parent, the
Borrowers, JPMCB, CIBC and the Required Lenders, (ii) a certificate of the chief
executive officer or a Financial Officer of the Parent (1) stating that on the
Amendment Effective Date the representations and warranties set forth in Section
3 are true and correct, and (2) attaching copies of each of the Initial Budget
and the initial 13-week Budget and certifying that each has been prepared in
good faith and based upon assumptions believed to be reasonable as of the
Amendment Effective Date, and (iii) all amounts accrued and unpaid as of the
Amendment Effective Date in respect of interest or fees under the Credit
Agreement and all other amounts due and payable by any Loan Party under any Loan
Document on the Amendment Effective Date, including, to the extent invoiced, all
fees and expenses required to be paid or reimbursed by any Loan Party under any
Loan Document (including but not limited to all outstanding invoices of counsel
for the Administrative Agent and all outstanding invoices in respect of
collateral monitoring), (b)

 
10

--------------------------------------------------------------------------------

 

JPMCB and CIBC shall have approved all arrangements in respect of the
outstanding Letters of Credit, (c) JPMCB and CIBC shall have approved (i) the
Initial Budget and (ii) the initial 13-week Budget, and (d) JPMCB and CIBC shall
have approved all arrangements in respect of Cash Management Services, deposit
accounts, lockbox accounts, Deposit Account Control Agreements and other control
agreements of Parent, the Borrowers and their Subsidiaries. The approval by each
of JPMCB and CIBC of the matters set forth in clauses (b), (c) and (d) shall be
evidenced by its release of its signature page hereto.
 
SECTION 5.  Assignment. Effective immediately following the effectiveness of the
amendments provided for in Section 3 on the Amendment Effective Date, for an
agreed consideration, JPMCB hereby irrevocably sells and assigns to CIBC, and
CIBC hereby irrevocably purchases and assumes from JPMCB, subject to and in
accordance with the Standard Terms and Conditions set forth in Exhibit A to the
Credit Agreement and the Credit Agreement, (a) all JPMCB’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto related to US$6,666,666.67
of JPMCB’s Revolving Commitment and 33.333333333% of all of JPMCB’s outstanding
rights and obligations in respect of its Revolving Commitment and the Revolving
Exposure, and (b) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of JPMCB (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned pursuant to clauses (a) and
(b) above being collectively the “Assigned Interest”). Such sale and assignment
is without recourse to JPMCB and without representation or warranty by JPMCB.
For purposes of this Agreement, CIBC designates Canadian Imperial Bank of
Commerce as its Applicable Lending Office for Loans and BA Drawings to the
Canadian Borrower.
 
SECTION 6.  No Amendments or Other Waivers; Confirmation.
 
(a)           Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Administrative Agent, the Lenders or the
Issuing Banks under the Credit Agreement or any other Loan Document and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Amendment shall apply and be effective
only with
 
 
11

--------------------------------------------------------------------------------

 
 
respect to the provisions of the Credit Agreement specifically referred to
herein. This Amendment shall constitute a Loan Document.
 
(b)           On and after the effective date of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import, and each reference to the Credit Agreement in any other
Loan Document, shall be deemed a reference to the Credit Agreement as modified
hereby.
 
SECTION 7.  Governing Law; Counterparts.
 
(a)           This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
(b)           This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, and all such counterparts
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
other electronic imaging means shall be as effective as delivery of a manually
executed counterpart hereof.
 
SECTION 8.  Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 
[Signature pages to follow]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed by their respective authorized officers as of the day and year
first above written.



     
BARZEL INDUSTRIES INC.,
               
by 
/s/ Corrado De Gasperis
       
Name:
Title:
                         
BARZEL FINCO INC.,
               
by
/s/ Corrado De Gasperis
       
Name:
Title:
                         
BARZEL INDUSTRIES CANADA INC.,
               
by 
/s/ Corrado De Gasperis
       
Name:
Title:
                         
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
               
by 
/s/ Douglas A. Jenks
       
Name:  Douglas A. Jenks
Title:    Managing Director
                         
CIBC INC.,
               
by 
/s/ Lindsay Gordon
       
Name:  Lindsay Gordon
Title:    CIBC Inc. Agent
               
by 
         
Name:
Title:




 
13

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AMENDMENT NO.2
UNDER THE CREDIT AGREEMENT
DATED AS OF NOVEMBER 15, 2007, OF
BARZEL INDUSTRIES INC.



 
Name of Institution
 
The Bank of Nova Scotia
                         
by 
/s/ Pierre Pichette
       
Name:  Pierre Pichette
Title:    Senior Credit Solution Manager
           
For any Lender that requires a second signature line:
                         
by 
/s/ Glen Paterson
       
Name:  Glenn Paterson
Title:    Director, Credit Solution




 
14

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AMENDMENT NO.2
UNDER THE CREDIT AGREEMENT
DATED AS OF NOVEMBER 15, 2007, OF
BARZEL INDUSTRIES INC.



 
Name of Institution
 
The CIT Group/Business Credit, Inc.
                         
by 
/s/ Evelyn Kusold
       
Name:  Evelyn Kusold
Title:    Vice President
           
For any Lender that requires a second signature line:
                         
by 
 
       
Name:
Title:




 
15

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AMENDMENT NO.2
UNDER THE CREDIT AGREEMENT
DATED AS OF NOVEMBER 15, 2007, OF
BARZEL INDUSTRIES INC.



 
Name of Institution
 
Fifth Third Bank
                         
by 
/s/ James Conklin
       
Name:  James Conklin
Title:    Assistant Vice President
           
For any Lender that requires a second signature line:
                         
by 
 
       
Name:
Title:




 
16

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AMENDMENT NO.2
UNDER THE CREDIT AGREEMENT
DATED AS OF NOVEMBER 15, 2007, OF
BARZEL INDUSTRIES INC.



 
Name of Institution
 
GENERAL ELECTRIC CAPITAL CORPORATION
                         
by 
/s/ Rebecca L. Milligan
       
Name:  Rebecca L. Milligan
Title:    Duly Authorized Signatory
           
For any Lender that requires a second signature line:
                         
by 
 
       
Name:
Title:




 
17

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AMENDMENT NO.2
UNDER THE CREDIT AGREEMENT
DATED AS OF NOVEMBER 15, 2007, OF
BARZEL INDUSTRIES INC.



 
Name of Institution
 
Wachovia Capital Finance
<New England>
                         
by 
/s/ John Hussan
       
Name:  John Hussan
Title:    Managing Director
           
For any Lender that requires a second signature line:
                         
by 
 
       
Name:
Title:




 
18

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AMENDMENT NO.2
UNDER THE CREDIT AGREEMENT
DATED AS OF NOVEMBER 15, 2007, OF
BARZEL INDUSTRIES INC.



 
Name of Institution
 
Wells Fargo Foothill LLC
                         
by 
/s/ Sanat Amladi
       
Name:  Sanat Amladi
Title:    Vice President
           
For any Lender that requires a second signature line:
                         
by 
 
       
Name:
Title:




 
19

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AMENDMENT NO.2
UNDER THE CREDIT AGREEMENT
DATED AS OF NOVEMBER 15, 2007, OF
BARZEL INDUSTRIES INC.



 
Name of Institution
 
Wells Fargo Foothill, LLC
                         
by 
/s/ Ilene Silberman
       
Name:  Ilene Silberman
Title:    Vice President
           
For any Lender that requires a second signature line:
                         
by 
 
       
Name:
Title:






 
20
 
 
